Title: To Alexander Hamilton from Edmund Randolph, 7 January 1793
From: Randolph, Edmund
To: Hamilton, Alexander



Philadelphia Jany. 7. 1793.
Sir

When I first read your letter, inclosing the cession of Montok-point, I suspected, that it would be necessary to travel into a wide constitutional field. I was apprehensive, that I should be obliged to inquire, whether congress, even if they were so disposed, could accept a cession, with a reservation of state-jurisdiction. But when I adverted to the act, which directs a light-house to be built on Montok-point, it became obvious, that congress did not mean to accept this cession, with a mutilated jurisdiction. The words are: “As soon as the jurisdiction shall have been ceded:” that is, as soon as New-York shall have relinquished her jurisdiction. It is manifest, that this has not been done; and therefore the act of New-York is not commensurate with the act of congress.
I have the honor, sir, to be   with great respect   Yr. mo. ob. serv.

Edm: Randolph.
The Secretary of the Treasury.

